Affirmed and Opinion filed August 21, 2003








Affirmed and Opinion filed August 21, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00152-CR
____________
 
PAUL VACCARO, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 174th District Court
Harris County, Texas
Trial Court Cause No. 741,108
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a plea of no contest to the offense of
driving while intoxicated with no agreed recommendation from the State.  On July 25, 1997, the trial court found
appellant guilty and sentenced appellant to ten years= confinement, a $500 fine and 180
hours of community service.  The sentence
was suspended and appellant was placed on community supervision for ten
years.  A motion to revoke probation was
filed on December 5, 2001.  The court
found the allegations in the motion true, revoked appellant=s probation, and  sentenced appellant to confinement for
ten years in the Institutional Division of the Texas Department of Criminal
Justice.  Appellant filed a pro se notice
of appeal.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S.Ct. 1396, 18 L. Ed. 2d 493 (1967), by
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se
response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
 
Judgment rendered and Opinion
filed August 21, 2003.
Panel consists of Justices Yates,
Hudson, and Fowler. 
Do Not Publish C Tex. R.
App. P. 47.2(b).